        Case 4:19-cr-00088-BMM Document 23 Filed 09/09/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                      GREAT FALLS MONTANA

UNITED STATES OF AMERICA,                     Case No. CR 19-88-GF-BMM

                Plaintiff,                               ORDER

vs.

DARRYL JASON DEMPSEY,

               Defendant.

      Defendant Darryl Jason Dempsey, having filed a Motion to Appear via Video

for Sentencing Hearing, there being no objection from the Government;

      IT IS HEREBY ORDERED the Defendant, Darryl Jason Dempsey may

appear via video for the Sentencing Hearing, currently scheduled for October 7,

2020, at 11:00 a.m. from Core Civic facility in Shelby, Montana.

      DATED this 9th day of September, 2020.




                                        1
